17-3922
   Huang v. Garland
                                                                                                                BIA
                                                                                                          Loprest, IJ
                                                                                                        A205 888 609
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 14th day of May, two thousand twenty-one.

   PRESENT:
            JON O. NEWMAN,
            GUIDO CALABRESI,
            BARRINGTON D. PARKER,
                 Circuit Judges. 1
   _____________________________________

   YUN QING HUANG,
            Petitioner,

                      v.                                                                  17-3922
                                                                                          NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent. 2
   _____________________________________

   FOR PETITIONER:                                  Gary J. Yerman, Esq., New York,
                                                    NY.

   1
     Circuit Judge Peter W. Hall, originally a member of the panel, passed away on March 11, 2021. Circuit Judge Jon
   O. Newman has replaced Judge Hall on the panel for this matter. See 2d Cir. IOP E(b).
   2
     Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Merrick B. Garland is automatically
   substituted as Respondent.
FOR RESPONDENT:             Joseph H. Hunt, Assistant Attorney
                            General; Carl H. McIntyre,
                            Assistant Director; Justin R.
                            Markel, Trial Attorney, Office of
                            Immigration Litigation, United
                            States Department of Justice,
                            Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Yun Qing Huang, a native and citizen of China,

seeks review of a November 16, 2017, decision of the BIA

affirming a April 6, 2017, decision of an Immigration Judge

(“IJ”) denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).    In re Yun Qing Huang, No. A 205 888 609 (B.I.A. Nov.

16, 2017), aff’g No. A 205 888 609 (Immig. Ct. N.Y. City Apr.

6, 2017).      We assume the parties’ familiarity with the

underlying facts and procedural history.

    Our review is limited to the reasons given by the BIA,

and “we may consider only those issues that formed the basis

for that decision.”    Lin Zhong v. U.S. Dep’t of Justice, 480

F.3d 104, 122 (2d Cir. 2007).       The BIA concluded that Huang

                                2
failed to meaningfully challenge the dispositive adverse

credibility determination.    Huang’s notice of appeal to the

BIA and her ensuing brief alleged briefly that she was

credible and that her testimony should have been given more

weight, but she did not identify any specific errors in the

IJ’s decision.   By neglecting to raise any specific arguments

before the BIA, Huang failed to exhaust the issues she now

attempts to raise in this Court.    See id. at 119–20; Shunfu

Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008) (finding

challenges to inconsistency findings unexhausted when not

challenged before the BIA).

    Moreover, Huang has waived any challenge to the BIA’s

finding that she failed to sufficiently challenge the adverse

credibility determination on appeal.      Her brief does not

address the BIA’s dismissal of her appeal based on her waiver

of the adverse credibility determination and her opposition

to summary denial conceded that she did not meaningfully

develop her arguments.     Although that opposition asserted

that the general reference to credibility was sufficient to

exhaust, she relied on non-binding precedent and has not

further fleshed out that argument by filing a reply brief.


                               3
Huang has not exhausted the specific issues she now raises,

see Shunfu Li, 529 F.3d at 146, and has not sufficiently

challenged the BIA’s grounds for dismissal, see Norton v.

Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not

sufficiently argued in the briefs are considered waived and

normally will not be addressed on appeal.”).

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              4